 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:07-cr-0088 KJM DB
12                       Respondent,
13            v.                                        ORDER
14    VICTOR MANUEL ALVARADO,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence under 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 2, 2019, the magistrate judge filed findings and recommendations, which

21   were served on movant and which contained notice to movant that any objections to the findings

22   and recommendations were to be filed within fourteen days. Movant has not filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                       1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed October 2, 2019, are adopted in full;
 5           2. The motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 (ECF No.
 6   401) is denied;
 7           3. The Clerk of the Court shall close the companion civil case No. 2:19-cv-1300 KJM DB
 8   and enter judgement; and
 9           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
10   2253.
11   DATED: November 13, 2019.
12

13
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
